Citation Nr: 0501494	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased evaluation for callosities of 
the feet, currently assigned a 10 percent disability 
evaluation.

2. Entitlement to an increased evaluation for low back 
strain, currently, assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1959 
to February 1961, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  In this regard, VA most 
recently revised the regulations for evaluating disabilities 
of the spine effective September 26, 2003.  See 67 Fed. Reg. 
54345 - 54349 (Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003); see also 69 Fed. Reg. 32449 - 32450 (June 
10, 2004).  The new criteria for evaluating service-connected 
spine disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 
51457.  The veteran has not been notified of these changes in 
the law, nor has the RO readjudicated the issue on appeal 
with consideration of the revised rating criteria.  In light 
of these changes, which became effective during the pendency 
of the claim, the RO should be given the opportunity to 
consider rating the veteran's service-connected lumbosacral 
strain under the revised regulatory criteria for rating 
disabilities of the spine.  Therefore, the Board finds it 
necessary to remand the veteran's claim so that the RO may 
address in the first instance the applicability of these 
revisions to the claim.

In addition, the Board notes that the veteran was afforded a 
VA examination in October 2001 in connection with both of his 
claims for increased evaluations.  In the April 2003 
Substantive Appeal, the veteran stated that his back and feet 
problems were getting worse and offered as evidence of 
worsening the fact that VA had made inserts for his shoe on 
April 8, 2003.  VA's General Counsel has indicated that when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is necessary for the purpose of ascertaining the severity and 
manifestations of both of the veteran's disabilities and to 
address the new rating criteria.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded 
an examination to ascertain the 
severity and manifestations of his 
callosities of the feet as well as 
his lumbosacral strain.  Any and all 
studies, tests, and evaluations 
(including x-rays) deemed necessary 
by the provider should be conducted.  
The examiner is requested to review 
all pertinent records associated 
with the claims file and to comment 
on the severity of the veteran's 
callosities of the feet.  The 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
be noted, as should any additional 
disability due to these factors.

The examiner is also requested to 
comment on the severity of the 
veteran's service-connected 
lumbosacral strain.  The examiner 
should provide the range of motion 
of the spine in degrees.  Symptoms 
such as pain, stiffness, or aching 
in the area of the spine affected 
should be noted, as should muscle 
spasm, guarding, abnormal gait, or 
abnormal spinal contour.  The 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
be noted, as should any additional 
disability due to these factors.  
The examiner should report all signs 
and symptoms necessary for rating 
the veteran's back disability under 
the General Rating Formula for 
Diseases and Injuries of the Spine. 

The examiner is also requested to 
identify the specific symptomatology 
due solely to the veteran's service-
connected lumbosacral strain as 
opposed to any nonservice-connected 
low back disorder such as 
degenerative arthritis and 
degenerative disc disease.  If is 
not possible to separate such 
symptomatology, the examiner should 
so indicate in his report.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it 
is important "that each disability 
be viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review.

2.  After completion of the above, the 
RO should review the veteran's claims 
including under the revised schedular 
criteria for evaluating the spine that 
were effective September 26, 2003, for 
his service-connected low back 
disability.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  If either 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  If the 
veteran's claim for an increased 
evaluation for lumbosacral strain is 
not granted, this SSOC is to set forth 
the new rating criteria for spine 
disabilities.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



